J-S54020-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 D.D.G.                                  :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 S.R.G.                                  :
                                         :
                    Appellant            :   No. 691 MDA 2020

               Appeal from the Decree Entered April 10, 2020
  In the Court of Common Pleas of Dauphin County Civil Division at No(s):
                             2012-CV-971-DV


BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:            FILED: APRIL 1, 2021

      In this appeal, S.R.G. (“Wife”) challenges the equitable distribution

order entered by the Dauphin County Court of Common Pleas. We conclude

the court did not err in the equitable distribution award, the award of $1.00

in alimony, or the denial of counsel fees and expenses, and affirm the order.

      S.R.G. and D.D.G. (“Husband”) were married in 1981, and in 2012,

Husband filed a Complaint in Divorce. Wife did not oppose the divorce but

disputed the economic issues, which proceeded before a master. The Master

held a hearing in December 2018 at which the parties entered into stipulations

and presented testimony and exhibits. The trial court offered the following

summary, in its Pa.R.A.P. 1925(a) opinion, of the Master’s factual findings:

          Husband, who was born in 1954 and is in good health, was
          the primary wage earner during the parties’ marriage.
          Husband entered the United States Air Force as an Officer
          in 1976, and served on active duty in the Air Force for
          approximately 16 years of the parties’ marriage, often
J-S54020-20


       requiring him to be away from home. After retiring from the
       Air Force in 1997, Husband was employed by the
       Commonwealth of Pennsylvania until 2004, when he
       became employed by the Federal Government. As of
       December 2018, Husband remained employed full-time by
       the Federal Government and also worked as a part-time
       adjunct professor for Harrisburg Area Community College
       (“HACC”). Husband receives medical insurance, dental
       insurance, vision insurance, life insurance, and retirement
       plan participation through his employment with the Federal
       Government. As of November 2019, Husband’s gross annual
       income totaled $226,627.00, consisting of the following:

          (a) $152,353.00 in wages from his full-time
          employment with the Federal Government;

          (b) $21,440.00 in      wages    from   his   part-time
          employment . . .;

          (c) $8,229.00 from a [Department of Veteran Affairs
          (“VA”)] waiver;

          (d) $40,755.00 from a VA retirement plan; and

          (e) $3,850.00 in rental income, received from renting
          out the marital residence.

       ([Master’s Report and Recommendation (“R&R”), Nov. 27,
       2019, at 1-4]). A total of $31,989.00 of Husband’s annual
       income from his VA retirement plan is marital property that
       is subject to equitable distribution. Husband’s VA waiver,
       the non-marital portion of the VA retirement, and his share
       of the marital portion of the VA retirement will continue for
       Husband’s life even after he retires from his employment
       with the Federal Government. Additionally, when Husband
       reaches his full Social Security retirement age, he
       anticipates a Social Security retirement benefit of $2,834.00
       per month, as well as a Federal Employees Retirement
       System (“FERS”) benefit of at least $1,451.00 per month.
       At retirement, Husband will also have access to the portion
       of contributory retirement benefits awarded to him in
       equitable distribution. Husband’s monthly expenses total
       $6,829.00.

       The Master found that Husband’s separate non-marital
       estate consists of the following:

                                   -2-
J-S54020-20


          (a) non-marital portion of Thrift Savings Plan, valued
          at $51,047.00 as of June 30, 2016;

          (b) non-marital portion of FERS, valued at $82,634.00
          as of September 30, 2016;

          (c) non-marital portion of VA retirement waiver,
          valued at $156,344.00 as of September 30, 2016; and

          (d) non-marital portion of VA retirement benefits,
          valued at $62,386.00 as of September 30, 2016.

       (R&R, at 11).

       Wife, who was born in 1950, was working for the Federal
       Government at the time of the parties’ marriage in 1981. At
       some time after 1986, Wife resigned from her employment
       to take care of the children and home, occasionally working
       outside the home when convenient to her homemaking and
       child-care duties. In 2004, Wife again became employed
       full-time by the Federal Government (specifically, the
       Department of Defense), where she is still employed. As of
       November 2019, Wife’s gross annual income totaled
       $178,512.00, consisting of the following:

          (a) $157,486.00 in wages from her employment with
          the Department of Defense; and

          (b) $21,026.00 in Social Security Retirement.

       (R&R, at 8, 18). Additionally, Wife receives $908.44 per
       month in spousal support2 from Husband pursuant to a June
       26, 2013 support order. Moreover, when Wife retires from
       the Federal Government, she anticipates a Civil Service
       Retirement System (“CSRS”) benefit of at least $4,950.00
       per month, and she also anticipates receipt of her portion of
       the marital component of Husband’s military retirement
       benefit and her contributory retirement benefits. Wife’s
       monthly expenses total $4,676.05.

       The Master found that Wife’s separate non-marital estate
       consists of the following:

          (a) non-marital portion of Thrift Savings Plan, valued
          at $50,147.00 as 30, 2016; of June and




                                   -3-
J-S54020-20


            (b) non-marital portion of FERS,3            valued   at
            $181,695.00 as of September 30, 2016.

         (R&R, at 11).
            2Wife also recently filed a child support action against
            Husband, requesting child support for the parties'
            grandson. This Court denied Wife’s request, and the
            Superior Court affirmed this denial on October 16,
            2019.
            3 As explained later in this Opinion, this benefit is in
            fact a CSRS benefit, rather than a FERS benefit.

Trial Court Opinion, filed July 14, 2020, at 3-6 (some citations omitted).

      In the Report and Recommendation, the Master recommended Wife

receive 55% of the marital portion of Husband’s military retirement benefit,

and each party receive 50% of the remaining marital assets. The Master

concluded an award of alimony was not appropriate, but was concerned that

Husband would convert an additional portion of his military retirement benefit

to disability, which would deprive Wife of the income from the military

retirement benefit. R&R at 36-37. The Master therefore awarded Wife $1.00

per year in alimony, which would be “modifiable only upon Husband’s election

to waive military retirement benefits for disability.” Id. at 37. The Master

recommended denying Wife’s claims for counsel fees, costs, and expenses

associated with the divorce. Wife filed exceptions. The Master issued a

Supplemental Report and Recommendation, in which she acknowledged that

she had erroneously stated that Wife has a non-marital $181,695.00 FERS

benefit, when in fact the benefit was a CSRS benefit. The trial court issued an

order correcting the original R&R to reflect that the benefit was a CSRS benefit.



                                      -4-
J-S54020-20



        The trial court heard argument on the remaining exceptions. In April

2020, the court granted an exception, and ordered Wife to retain her military

identification and Husband to take the necessary steps to ensure Wife retained

the military identification and its concomitant privileges and benefits. 1 The

court denied the remaining exceptions. Wife filed a notice of appeal.

        Wife raises the following issues:

           1. Whether the trial court [erred] in reducing the value of
           the marital residence by estimated costs of sale where the
           record does not demonstrate that Husband intends to sell
           the residence[?]

           2. Whether the trial court erred in denying Wife’s request to
           be awarded one-half of the net fair rental value of the
           marital residence[?]

           3. Whether the trial court erred by awarding 55% of
           Husband’s military benefit to Wife and erred in its equal
           distribution of the remaining marital assets[?]

           4. Whether the trial court erred in determining that the cost
           of the former spouse survivor benefit be paid from Wife’s
           share of the benefit[?]

           5. Whether the trial court erred by only awarding alimony
           in the amount of $1.00 to Wife[?]

           6. Whether the trial court erred in denying Wife’s request
           for Husband to pay her reasonable counsel fees and
           expenses[?]

           7. Whether the trial court erred in determining that each
           party is able to meet his/her reasonable needs with his/her
           own income[?]

           8. Whether the trial court erred in failing to consider nearly
           $15,894.76 in unreimbursed medical expenses for 2013-

____________________________________________


1   Also in April 2020, the trial court entered a divorce decree.

                                           -5-
J-S54020-20


         2018 owed by Husband to Wife in the parties’ APL case filed
         with the Dauphin County Domestic Relations Section[?]

Wife’s Br. at 4-5.

      “Our standard of review when assessing the propriety of an order

effectuating the equitable distribution of marital property is whether the trial

court abused its discretion by a misapplication of the law or failure to follow

proper legal procedure.” Carney v. Carney, 167 A.3d 127, 131 (Pa.Super.

2017) (quoting Morgante v. Morgante, 119 A.3d 382, 386 (Pa.Super.

2015)). We “will not find an ‘abuse of discretion’ unless the law has been

overridden or misapplied or the judgment exercised was manifestly

unreasonable, or the result of partiality, prejudice, bias, or ill will, as shown

by the evidence in the certified record.” Id. (citation omitted). When reviewing

“the propriety of an equitable distribution award, courts must consider the

distribution scheme as a whole.” Id. (citation omitted). In doing so, court

must “measure the circumstances of the case against the objective of

effectuating economic justice between the parties and achieving a just

determination of their property rights.” Id. (citation omitted). We will not

reverse the trial court’s factual findings or credibility determinations unless

they are unsupported by the record. Id. Further, the “master’s report and

recommendation, although only advisory, is to be given the fullest

consideration, particularly on the question of credibility of witnesses, because

the master has the opportunity to observe and assess the behavior and

demeanor of the parties.” Id. (citation omitted).



                                      -6-
J-S54020-20



     The Pennsylvania Divorce Code governs the equitable distribution of

property and provides for factors that courts should consider:

        (a) General rule.--Upon the request of either party in an
        action for divorce or annulment, the court shall equitably
        divide, distribute or assign, in kind or otherwise, the marital
        property between the parties without regard to marital
        misconduct in such percentages and in such manner as the
        court deems just after considering all relevant factors. The
        court may consider each marital asset or group of assets
        independently and apply a different percentage to each
        marital asset or group of assets. Factors which are relevant
        to the equitable division of marital property include the
        following:

           (1) The length of the marriage.

           (2) Any prior marriage of either party.

           (3) The age, health, station, amount and sources of
           income, vocational skills, employability, estate,
           liabilities and needs of each of the parties.

           (4) The contribution by one party to the education,
           training or increased earning power of the other party.

           (5) The opportunity of each party for             future
           acquisitions of capital assets and income.

           (6) The sources of income of both parties, including,
           but not limited to, medical, retirement, insurance or
           other benefits.

           (7) The contribution or dissipation of each party in the
           acquisition, preservation, depreciation or appreciation
           of the marital property, including the contribution of a
           party as homemaker.

           (8) The value of the property set apart to each party.

           (9) The standard of living of the parties established
           during the marriage.

           (10) The economic circumstances of each party at the
           time the division of property is to become effective.


                                     -7-
J-S54020-20


            (10.1) The Federal, State and local tax ramifications
            associated with each asset to be divided, distributed
            or assigned, which ramifications need not be
            immediate and certain.

            (10.2) The expense of sale, transfer or liquidation
            associated with a particular asset, which expense
            need not be immediate and certain.

            (11) Whether the party will be serving as the
            custodian of any dependent minor children.

23 Pa.C.S.A. § 3502(a).

      A. Marital Home

      Wife’s first two issues relate to the marital home. She argues the court

erred in considering the sale of the home, and the associated costs of selling

the home, when distributing the assets, and erred in denying her an award of

fair rental value.

      Wife argues the court erred in considering the costs of selling the home,

claiming that the record did not reflect that Husband wanted to sell the home

and did not contain evidence regarding the costs. She argues Husband

presented no evidence that the home was listed for sale, but, rather, the

record established the Husband had attempted to sell the home in the past,

but could not. Wife further argues Husband’s request to sell the house in 2013

does not demonstrate he intends to sell the house now, and that his post-

hearing assertion that he planned to sell the house was not sworn testimony

of record. She claims the Master erred in applying the Master’s own estimation

of the cost of sale and deducting that from the fair market value of the home.

She further claims the Master should have considered that Husband sold a



                                     -8-
J-S54020-20



time-share to a friend for $1, but did not transfer the loan associated with the

time-share. Rather, that time-share loan was rolled into a refinanced

mortgage, thereby reducing the parties’ equity in the house.

       The trial court concluded that there was evidence Husband intended to

sell the home, including that he filed a petition for special relief in 2013

requesting that he be permitted to list the property for sale.2 1925(a) Op. at

7. Further, the court noted that the “Pennsylvania Divorce Code mandates

that in determining the equitable distribution of assets, a court consider,

among other things, sales expenses associated with assets, ‘which expense

need not be immediate and certain.’” Id. (citing 23 Pa.C.S.A. § 3502(a)(10.2))

(emphasis omitted). The trial court therefore found the Master did not err in

reducing the value of the marital residence by the costs of the sale and it did

not err in denying Wife’s exception to that decision. Id.

       We conclude the court did not abuse its discretion. One factor a court

should consider when equitably distributing the property is the expense

associated with the sale of a particular asset, regardless of whether such sale

was “immediate” or whether the costs were “certain.” 23 Pa.C.S.A. §

3502(a)(10.2). Therefore, the court properly considered the sale of the house.

Further, in considering the sale of the asset, it was proper for the court to

consider selling costs as part of the costs of selling the asset.
____________________________________________


2 The court also referenced Husband’s statement in his post-hearing
memorandum that he “plans to sell the house immediately following divorce.”
1925(a) Op. at 7. However, as this was not evidence presented at the hearing,
we decline to consider it.

                                           -9-
J-S54020-20



      Wife next claims that the court should have awarded her one-half of the

rental value of the marital residence. She argues Husband has occupied the

marital home during the separation, and rolled a time-share loan into the

mortgage, thereby reducing the equity in the home. Therefore, according to

Wife, although “he may have paid expenses for the marital home, he also

reduced the equity by rolling in a loan for a timeshare that he could have sold

for value but instead transferred for $1.00 to a third party.” Wife’s Br. at 17.

      Whether to grant rental value of a property as part of an equitable

distribution award is within the discretion of the trial court. Lee v. Lee, 978

A.2d 380, 385 (Pa.Super. 2009). “The basis of the award of rental value is

that the party out of possession of jointly owned property (generally the party

that has moved out of the formal marital residence) is entitled to

compensation for her/his interest in the property.” Id. (citation omitted).

      “Generally, ‘parties have an equal one-half interest in the marital

property,’ and thus ‘the dispossessed party will be entitled to a credit for one-

half of the fair rental value of the marital home.’” Id. (citation omitted). Courts

apply the following analysis when deciding whether to award rental credit:

         First, the general rule is that the dispossessed party is
         entitled to a credit for the fair rental value of jointly held
         marital property against a party in possession of that
         property, provided there are no equitable defenses to the
         credit. Second, the rental credit is based upon, and
         therefore limited by, the extent of the dispossessed party’s
         interest in the property. . . . Third, the rental value is limited
         to the period of time during which a party is dispossessed
         and the other party is in actual or constructive possession
         of the property. Fourth, the party in possession is entitled


                                      - 10 -
J-S54020-20


         to a credit against the rental value for payments made to
         maintain the property on behalf of the dispossessed spouse.
         Generally, in regard to the former marital residence,
         payments made on behalf of the dispossessed spouse will
         be one-half of the expenses including debt service on the
         property. This is so because equity places a presumption
         upon the dispossessed spouse of responsibility for expenses
         to the extent of her/his ownership interest which is generally
         one-half. Finally, we note that whether the rental credit is
         due and the amount thereof is within the sound discretion
         of the court of common pleas.

Id. at 385-86 (citation omitted).

      Here, the trial court concluded:

         Regarding the instant matter, it would not be appropriate to
         award one-half of the fair rental value of the marital
         residence to Wife considering the facts of record. First, both
         parties have a similar income and similar assets, and when
         they retire, they will both have similar retirement incomes.
         Therefore, Wife does not suffer from a significant financial
         discrepancy that would weigh in favor of awarding her rent.
         Second, Husband remained in the residence for many years
         after the parties’ separation and made all requisite
         payments associated with the home, including maintenance
         costs. By making these payments, Husband preserved the
         home as a marital asset and protected the parties’ credit
         ratings. Given that the Husband refrained from selling the
         marital residence for many years following separation and
         consistently maintained the residence even though he was
         not bound to do so, and considering the similarity of the
         parties’ present and future financial prospects, this Court did
         not err in determining that it would be inequitable to award
         Wife one-half of the fair rental value of the marital
         residence.

1925(a) Op. at 8.

      This was not an abuse of discretion. Wife has not lived at the marital

residence since 2013. Although Husband has resided there since that time, he

has been paying the mortgage and bills associated with the residence. The


                                     - 11 -
J-S54020-20



Master thus concluded that, reviewing the totality of the case, an award of fair

rental value would not be equitable. She noted the parties had $650,000, plus

Husband’s military retirement benefit, as marital assets, and both had similar

incomes. She noted that Husband maintained the asset, even though he would

have preferred to sell it, and that by doing so he protected the parties’ credit

rating. The record supports these findings, and it was not an abuse of

discretion to deny an award of fair rental value.

      B. Military Retirement Benefit and Former Spouse Survivor Benefit

      Next, we will address Wife’s claims regarding the military retirement

benefit and former spouse survivor benefit.

      Wife claims the Master erred when it awarded her 55% of Husband’s

military retirement benefit, paid to her over 20 years, with the remaining

amount being returned to Husband if Wife predeceases him. She claims that

she is not likely to collect the full award, and it therefore would be equitable

to receive the military retirement payment over five years. Wife maintains

that Husband has more retirement assets than she does and, as the court

recognized, she sacrificed her career to support his. Wife claims that if the

period of her distribution remains 20 years, than Husband’s distribution also

should be over 20 years.

      The trial court found:

         Wife claims that this Court erred by awarding her a greater
         percentage (55%) of the marital portion of Husband’s
         military retirement benefit to her and equally distributing
         the remaining marital assets (50% to each party), rather
         than giving her a greater percentage of the remaining

                                     - 12 -
J-S54020-20


       marital assets. Wife also contends that the Court erred by
       directing that she pay the former spouse survivor benefit of
       Husband’s military retirement. Such was not error for the
       reasons set forth below.

       [The court set forth the Section 3502(a) factors].

       Upon consideration of the equitable distribution factors, the
       Master determined, and this Court agreed, that most of the
       factors did not favor a greater distribution to either of the
       parties, and only four factors (3, 7, 8, and 11) favored a
       greater distribution to Wife. Factor 11 favors a greater
       distribution to Wife because she has majority custody of the
       parties’ grandchild and has the primary responsibility for
       providing for the grandchild’s everyday needs, thereby
       raising her regular expenses. The other three factors,
       although they favor a greater distribution to wife, are
       related to Husband’s former service in the military. In
       particular, factors 4 and 8 favor greater distribution to the
       Wife because she largely sacrificed her career in the early
       stages of the parties’ marriage to take care of the home and
       children while Husband advanced his military career. Due to
       his ability to advance his career from the earliest stages of
       the marriage while [Wife] forewent her career to care for
       the home and children, Husband’s income is also superior
       such that Factor 3 favors a greater distribution to Wife as
       well. However, it is worth noting that despite Husband’s
       slight income superiority and his ability to advance his
       career from the earliest stages, Wife was able to commence
       a successful Federal Government career of her own in 1997.
       Since then, her earnings have sharply increased such that
       she has attained a current gross annual income of
       $178,512.00. Moreover, while Husband’s income is
       superior, some of his income sources are not fixed and can
       change on a yearly basis. For example, his rental income
       from the marital residence will be eliminated if he sells the
       residence. Furthermore, while Husband teaches on an
       adjunct basis at HACC, this income can vary from year to
       year and is not guaranteed.

       In sum, there were only four factors that favored a greater
       distribution to Wife, and most of those factors directly
       pertained to Wife’s personal sacrifices so that Husband could
       advance his military career. And while Husband’s income is
       superior and Wife’s expenses are somewhat higher, she has

                                  - 13 -
J-S54020-20


         attained a sizeable annual income from her employment
         over the last two decades, and she stands to receive a
         respectable CSRS retirement benefit upon her eventual
         retirement from the Department of Defense. Moreover,
         having been awarded 55% of the Husband’s military
         retirement, Wife will benefit from the fact that federal law
         regarding military retirement awards to former spouses
         entitles her to receive a proportional share of any annual
         cost of living increases. See Morgante v. Morgante, 119
         A.3d 382 (Pa. Super. 2015). Taking all of this into
         consideration, it was equitable to award Wife a greater
         percentage (55%) of the marital portion of Husband’s
         military retirement to Wife and distribute the remaining
         assets equally between the two parties, and the Court did
         not err in doing so.

1925(a) Op. at 9-11.

      The record supports the findings, and the court did not abuse its

discretion when it determined, based on all the evidence presented, that the

award was equitable.

      Wife next claims the Master should have divided the cost of the former

spouse survivor benefit between the parties, instead of requiring her to be

responsible for the costs. She argues she is paying for a benefit she may not

receive, as she will not receive the benefit if Husband pre-deceases her.

      The trial court found it was not improper to direct Wife to pay the cost

of the former spouse survivor benefit from her share of the military retirement

benefits. The cost is “about $266.27 per month.” R&R at 20. The court

reasoned that the survivor “benefit, at most recent valuation, totaled

$98,042.00. However, its value would not be realized by Wife if she

predeceased Husband.” 1925(a) Op. at 12.




                                    - 14 -
J-S54020-20



      The record supports the court’s factual findings and the court did not

abuse its discretion. Wife stood to receive the survivor benefit, and it was

therefore not inequitable to require her to bear the cost. The court considered

the totality of the circumstances, and Wife has not established that requiring

her to pay the cost from her share of the military retirement was an abuse of

discretion.

      C. Alimony

      In her next issue, Wife argues the Master erred in awarding her only

$1.00 in alimony. She claims application of the factors “gravitate in favor of

awarding Wife permanent alimony to ensure that her reasonable needs are

met given that she will be unable to support herself through appropriate

employment.” Wife’s Br. at 19.

      Section 3701 of the Divorce Code provides that “[w]here a divorce

decree has been entered, the court may allow alimony, as it deems

reasonable, to either party only if it finds that alimony is necessary.” 23

Pa.C.S.A. § 3701(a). The purpose of alimony is not to reward or punish the

parties, but rather “to ensure that the reasonable needs of the person who is

unable to support himself or herself through appropriate employment, are

met.” Isralsky v. Isralsky, 824 A.2d 1178, 1188 (Pa.Super. 2003) (citation

omitted). “Alimony is based upon reasonable needs in accordance with the

lifestyle and standard of living established by the parties during the marriage,

as well as the payor’s ability to pay.” Id. (citations and quotation marks

omitted). “Following divorce, alimony provides a secondary remedy and is

                                     - 15 -
J-S54020-20



available only where economic justice and the reasonable needs of the parties

cannot be achieved by way of an equitable distribution.” Balicki v. Balicki, 4

A.3d 654, 659 (Pa.Super. 2010).

      “In determining the nature, amount, duration, and manner of payment

of alimony,” the court must “consider all relevant factors,” including:

         (1) The relative earnings and earning capacities of the
         parties.

         (2) The ages and the physical, mental and emotional
         conditions of the parties.

         (3) The sources of income of both parties, including, but not
         limited to, medical, retirement, insurance or other benefits.

         (4) The expectancies and inheritances of the parties.

         (5) The duration of the marriage.

         (6) The contribution by one party to the education, training
         or increased earning power of the other party.

         (7) The extent to which the earning power, expenses or
         financial obligations of a party will be affected by reason of
         serving as the custodian of a minor child.

         (8) The standard of living of the parties established during
         the marriage.

         (9) The relative education of the parties and the time
         necessary to acquire sufficient education or training to
         enable the party seeking alimony to find appropriate
         employment.

         (10) The relative assets and liabilities of the parties.

         (11) The property brought to the marriage by either party.

         (12) The contribution of a spouse as homemaker.

         (13) The relative needs of the parties.

         (14) The marital misconduct of either of the parties during
         the marriage. The marital misconduct of either of the parties

                                     - 16 -
J-S54020-20


        from the date of final separation shall not be considered by
        the court in its determinations relative to alimony, except
        that the court shall consider the abuse of one party by the
        other party. As used in this paragraph, “abuse” shall have
        the meaning given to it under section 6102 (relating to
        definitions).

        (15) The Federal, State and local tax ramifications of the
        alimony award.

        (16) Whether the party seeking alimony lacks sufficient
        property, including, but not limited to, property distributed
        under Chapter 35 (relating to property rights), to provide
        for the party’s reasonable needs.

        (17) Whether the party seeking alimony is incapable of self-
        support through appropriate employment.

23 Pa.C.S.A. § 3701(b).

     Here, the trial court concluded the award of $1.00 was not error. It

reasoned:

        The Master found, and this Court agreed, that a majority of
        the factors set forth in Section 3701(b) do not support
        awarding alimony to Wife at this time. Of particular
        relevance, th[e trial c]ourt notes that Wife is only slightly
        older than Husband; she is gainfully employed with the
        Department of Defense and earns a respectable annual
        income that is similar to that of Husband; she anticipates a
        sizeable CSRS benefit upon her retirement from the
        Department of Defense. Moreover, since this Court upheld
        the Master’s recommendations, Wife is set to receive 55%
        of the marital portion of Husband’s military retirement
        benefit over the next twenty years. Taking all of this into
        consideration, awarding alimony to Wife would not be
        appropriate in this case to effectuate economic justice, as
        the reasonable needs of Wife can be achieved by way of an
        equitable distribution award in addition to the income that
        she receives from her gainful employment with the Federal
        Government.

        Although Wife would not be entitled to an award of alimony
        at this time based upon the factors in the Divorce Code, the
        Master, in her R&R, noted her concern that following the

                                   - 17 -
J-S54020-20


         issuance of a final divorce decree, Husband may elect to
         convert an additional portion of his military retirement
         benefit to disability, thereby depriving Wife from receiving
         her share of the Husband’s military retirement that the
         Master recommended be awarded to Wife as part of
         equitable distribution. To protect Wife against this potential
         scenario, the Master recommended Husband be ordered to
         pay $1.00 per year in alimony to Wife, said alimony award
         to only be modified if Husband converts an additional
         military retirement benefit to disability. In denying Wife’s
         exception to this recommendation, this Court adopted this
         recommendation by the Master. This nominal award of
         $1.00 per year is equitable and does not constitute error
         because it acknowledges that an award of alimony to Wife
         is not appropriate given her current financial circumstances,
         but also protects Wife by providing her the option to revisit
         and request modification of her alimony award in the future
         should Husband convert his military retirement benefit.

1925(a) Op. at 12-14.

      The record supports the court’s factual findings, and it did not abuse its

discretion in finding an award of alimony of $1.00 per year was sufficient. The

factors did not support an award of alimony at this time, but the award of

$1.00 ensured that if Husband converted his military retirement benefits, Wife

would be able to recover her lost benefit.

      D. Reasonable Counsel Fees

      Wife next claims the Master erred in denying her request for reasonable

counsel fees and expenses. Wife claims Husband’s income “greatly exceeds

Wife’s income and he has substantially more resources available to him as

compared to Wife.” Wife’s Br. at 24. She states Husband did not challenge the

reasonableness of the fees, and alleges that she “absolutely needs to have an




                                     - 18 -
J-S54020-20



award of counsel fees, as the costs for litigating this protracted divorce matter

have crippled her financially.” Id.

      Section 3702 of the Divorce Code provides that “the court may allow a

spouse . . . reasonable counsel fees and expenses.” 23 Pa.C.S.A. § 3702(a).

“The purpose of an award of counsel fees is to promote fair administration of

justice by enabling the dependent spouse to maintain or defend the divorce

action without being placed at a financial disadvantage; the parties must be

‘on par’ with one another.” McCoy v. McCoy, 888 A.2d 906, 909 (Pa.Super.

2005) (quoting Teodorski v. Teodorski, 857 A.2d 194, 201 (Pa.Super.

2004)). “Counsel fees are awarded based on the facts of each case after a

review of all the relevant factors. These factors include the payor’s ability to

pay, the requesting party’s financial resources, the value of the services

rendered, and the property received in equitable distribution.” Id. (quoting

Teodorski, 857 A.2d at 201).

      The trial court found it was not error to deny Wife’s request for counsel

fees. It reasoned:

         At the December 2018 Hearing before the Master, Wife did
         not express an inability to pay her attorney’s fees, nor did
         she suggest that Husband had acted in a vexatious, dilatory,
         or obdurate manner throughout the course of the divorce
         proceedings. Rather, she merely indicated that she believed
         Husband should pay the attorney’s fees because “[h]e’s the
         one that wanted the divorce”, he raised the idea of a divorce
         “out of the blue”, and, therefore, Wife opined that “this is
         [Husband’s] divorce.” (Notes of Testimony, 12/6/18 Divorce
         Master Hearing, at 208). However, the notion that a party
         can be ordered to pay legal fees in a divorce action merely
         because that party is the one who initiated the divorce is


                                      - 19 -
J-S54020-20


         entirely unsubstantiated by Pennsylvania law. In fact, such
         a notion is entirely inconsistent with one of the explicitly
         stated policy objectives of Pennsylvania’s Divorce Code,
         which is to [g]ive primary consideration to the welfare of the
         family rather than the vindication of private rights or the
         punishment of matrimonial wrongs.” 23 Pa.C.S.A. §[
         ]3102(a)(3).

1925(a) Op. at 14.

      The record support the court’s findings and it did not abuse its discretion

in denying Wife’s request for counsel fees and expenses. Wife is not at a

financial disadvantage, and fees and costs are not awarded based on who filed

the divorce complaint.

      E. Factors

      Wife next argues that the trial court erred in concluding that she was

able to meet her reasonable needs. She claims the Master should have

considered Wife’s expenses in caring for the parties’ grandson, who had been

in the parties’ joint custody and is now in her primary custody. She claims her

reasonable needs have increased and her income does not cover her

expenses. She claims Husband’s needs are met by his income.

      The trial “acknowledge[d] that in addition to her own personal needs,

Wife is the primary caretaker and provider for her grandchild.” 1925(a) Op. at

15. The court, however, found there was no evidence “to suggest that Wife’s

income is insufficient to cover both her and her grandchild’s expenses.” Id.

The court concluded that Wife’s gross annual income was $178,512.00 and

that, “[e]ven if [Wife’s] $56,112.60 in annual expenses d[id] not include any

expenses related to providing for her grandchild, a court, without concrete


                                     - 20 -
J-S54020-20



evidence, would be hard pressed to find that Wife would have insufficient

funds to provide for her grandchild . . . .”3

       The court did not abuse its discretion. As the trial court noted, the

parties’ grandson resides with Wife. However, the evidence presented

established that Wife had adequate income to cover the expenses she claimed.

       F. Unreimbursed Medical Expenses

       In her last issue, Wife claims the master and court failed to address her

concerns that Husband did not pay a percentage of the unreimbursed medical

expenses.

       Pursuant to a support order, Husband was required to pay 55% of Wife’s

unreimbursed medical expenses. Compliance with this order relates to the

support action, not the equitable distribution order, which is the order on

appeal.

       Order affirmed.




____________________________________________


3 We note the trial court referenced Husband’s payment of $908.44 per month
in spousal support. However, we will not consider this payment, as it ceases
with the entry of the equitable distribution order. See R&R at 23 (noting that
if the recommendation is upheld, Wife will no longer receive spousal support,
but will receive 55% of the marital portion of the military retirement, or “about
$17,594 annually”); 23 Pa.C.S.A. § 3103 (defining “alimony pendente lite” as
“[a]n order for temporary support granted to a spouse during the pendency
of a divorce or annulment proceeding”).

                                          - 21 -
J-S54020-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/01/2021




                          - 22 -